UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1265



GERALD HENNEGHAN,

                                             Plaintiff - Appellant,

          versus


SIGNET CONSTRUCTION COMPANY, LLC; SIGNET
REALTY CONSTRUCTION COMPANY, LLC; SIGNET
REALTY - BEALMONT 8&9, LLC; CH BUILDERS LLC;
LOUIS J. CLEMENTE; MARK A. HIGGS; JOHNNY D.
MOSELEY; MARK A. BLANCHIETTI HOLLANDER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-01443-LMB)


Submitted:   July 20, 2007                 Decided:   August 8, 2007


Before MICHAEL and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald Henneghan, Appellant Pro Se. Lauri Elizabeth Cleary, LERCH,
EARLY & BREWER, CHARTERED, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald Henneghan seeks to appeal the district court’s

order    dismissing   his   civil   complaint     with   respect   to     some

Defendants and granting Henneghan ten days to amend his complaint

with respect to the remaining Defendant.          This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).      The order Henneghan seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.      Accordingly,    we   dismiss    the    appeal   for    lack     of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                   DISMISSED




                                    - 2 -